department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eoeg et2 wta-n-115294-00 uilc index number internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel exempt_organizations employment_tax government entities by jerry e holmes cc tege eoeg subject erroneous retirement contributions by governmental entities this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose wta-n-115294-00 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend plan a plan b state employer issues whether employees have constructive receipt of amounts refunded to the employer from a qualified_plan plan a which amounts represent erroneous contributions that were made by the employer to the qualified_plan and which are in the possession of the employer whether the employer may transfer a portion of the above returned contributions into the correct retirement_plan plan b without income_tax consequences to the employees if an employer pays federal_insurance_contributions_act fica_taxes that may no longer be assessed under the applicable statute_of_limitations whether the employees would be entitled to a refund of the employee portion of the fica_taxes whether an exception to the assessment statute_of_limitations exists for administrative errors related to amounts that were designated as employee contributions to a qualified_plan conclusions these distributions to the employer are not subject_to sec_402 of the internal_revenue_code governing distributions to a beneficiary of a_trust therefore under the submitted facts the employees are not in constructive receipt of the erroneous contributions that have been refunded by the qualified_plan to the employer and that are in the possession of the employer wta-n-115294-00 it may be possible to handle the case under the audit cap_program thus it may be possible to fashion a correction methodology that would allow the employers to contribute a portion of the refund from plan a to plan b the employee would not be entitled to a refund of employee fica_taxes paid_by the employer no applicable exception exists to the statute_of_limitations for purposes of making fica tax assessments facts the discussion of the facts herein is based on the information submitted and should not be considered as a definitive statement of either a the qualified status of either plan a or plan b b whether the employee contributions are includible in the gross_income of the employees at the time contributions are made to plan a or plan b or c whether remuneration paid to participants in plan a or plan b is subject_to social_security_taxes ie the tax imposed by sec_3101 and sec_3111 according to the facts submitted the employer a school district of a state contributed certain amounts as employee contributions to a state plan qualified under sec_401 plan a the employee contributions were not included in the gross_income of the employee at the time the contributions are made presumably because the employee contributions were picked up and paid_by the employer under sec_414 the wages of participants in plan a are not subject_to the social_security_tax portion ie sec_3101 and sec_3111 of the fica tax it was later discovered that the employer’s contributions to plan a on behalf of some of its employees were erroneous and the employer should have made contributions from the workers’ salaries to another sec_401 plan plan b the wages of participants in plan b are subject_to the social_security_tax portion of the fica tax and the employee contributions that should have been made to plan b would also have been not includible in the gross_income of the employees at the time contributed to plan b when plan a discovered that some of the employees for whom contributions were made were not entitled to participate it repaid the erroneous contributions plus interest to the employer under the facts at the time the request was submitted the employer has possession of the refunded contributions the employer intends to make corrections and pay the social_security_tax for the years that are open under the statute_of_limitations however some of these employees’ wages were paid in years for which the statute_of_limitations for purposes of assessment has expired law and analysis wta-n-115294-00 under the circumstances any distributions to the employees would be made by the employers and not by plan a therefore we do not believe these distributions are subject_to sec_402 governing distributions to a beneficiary of a_trust accordingly under the submitted facts the employees are not in constructive receipt of distributions that are in the possession of the employer and have not been paid to the employees sec_3101 imposes the employee portion of the fica_taxes on the wages received by an employee with respect to employment under sec_3102 the tax imposed by sec_3101 shall be collected by the employer of the taxpayer by deducting the amount of the tax from the wages as and when paid sec_3102 provides that every employer required to deduct the fica employee tax shall be liable for the payment of such tax and shall be indemnified against the claims and demands of any person for the amount of any such payment made by such employer the period of limitations on assessments of fica_taxes is found in sec_6501 sec_6501 provides generally except as otherwise provided in sec_6501 the amount of any_tax imposed by this title shall be assessed within years after the return was filed sec_6501 provides that for purposes of sec_6501 if a return of tax imposed by chapter_3 or for any period ending with or within a calendar_year is filed before april of the succeeding calendar_year such return shall be considered filed on april of such calendar_year fica_taxes are imposed under chapter sec_6501 contains a number of exceptions to the general_rule contained in sec_6501 for example sec_6501 provides an exception where before the expiration of the time prescribed for the assessment of the tax both the secretary and the taxpayer consent in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon sec_6501 further provides that the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon sec_301_6511_a_-1 of the procedure and administration regulations provides that in the case of any_tax other than a tax payable by stamp if a return is filed a claim for credit or refund of an overpayment must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever of such periods expires the later wta-n-115294-00 the period of limitations on claims for refund_or_credit is found in sec_6511 sec_6511 generally provides that claim for credit or refund of an overpayment_of_tax in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6513 provides that for purposes of sec_6511 any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day sec_6513 provides in part that notwithstanding sec_6513 for purposes of sec_6511 with respect to any_tax imposed by chapter - if an return for any period ending with or within a calendar_year if filed before april of the succeeding calendar_year such return shall be considered filed on april of such succeeding calendar_year and if a tax with respect to remuneration or other amount_paid during any period ending with or within a calendar_year is paid before april of the succeeding calendar_year such tax shall be considered paid on april of such succeeding calendar_year sec_6413 provides that proper adjustment of both the tax and the amount to be deducted must be made without interest as prescribed by regulations if more than the correct amount of fica tax is paid with respect to any payment of remuneration sec_6413 states that the amount of such overpayment must be refunded as provided by regulations if an adjustment under sec_6413 cannot be made sec_6205 provides for the proper adjustment of both the tax and the amount to be deducted if less than the correct amount of employer or employee fica tax is paid with respect to any payment of wages sec_31_6205-1 of the employment_tax regulations states that if an employer collects no employee tax or less than the correct amount of employee tax from an employee with respect to a payment of wages the employer shall collect the amount of the undercollection by deducting such amount from remuneration of the employee if any under his control after he ascertains the error such deductions may be made even though the remuneration for any reason does not constitute wages if a deduction is not made the obligations of the employee to the employer for the undercollection is a matter of settlement between the employee and the employer sec_6401 provides that the term overpayment includes that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the period of limitation applicable thereto the authority provided in sec_31_6205-1 for the employer to make deductions from the other remuneration of the employee for collection of fica employee tax from the employee in an adjustment situation is subject_to the wta-n-115294-00 applicable_period of limitations the authority under these regulations to withhold from other employee remuneration to pay fica employee tax does not extend to withholding to make an adjustment and pay an employee fica tax if the employer knows that liability for that tax has expired under the employer’s and employee’s period of limitations for assessment thus an employer making a voluntary payment of tax in a situation where the employer knows the liability for that tax has expired under the employer’s and employee’s period of limitations for assessment could make the payment only from its own funds because the employer would be making the payment from its own funds only the employer would be entitled to any refund of taxes related to this overpayment of the tax see revrul_83_136 1983_1_cb_244 we note that there may be an issue under state law with respect to any liability existing between the employer and the employees with respect to the refunded employee contributions from the qualified_plan but that issue is outside our jurisdiction there is no applicable exception to the period of limitations the exception for extensions of the statute_of_limitations found in sec_6501 does not apply because any attempted extension here would be after the running of the period of limitations cf 105_f3d_635 fed cir in which there was an incorrect allocation of withheld amounts from a federal employee’s salary within the federal government 105_f3d_640 case development hazards and other considerations joyce kahn manager voluntary compliance indicated that should taxpayers wish to pursue the audit cap option they should coordinate with her on this case please call if you have any further questions
